 



Exhibit 10.4

 

PLACEMENT AGENCY AGREEMENT

 

Dawson James Securities, Inc.
1 North Federal Highway
Boca Raton, Florida 33432

 

April 2, 2020

 

Ladies and Gentlemen:

 

This letter (this “Agreement”) constitutes the agreement between Sigma Labs,
Inc., a Nevada corporation (the “Company”), and Dawson James Securities, Inc.
(“Dawson” or the “Placement Agent”) pursuant to which Dawson shall serve as the
exclusive placement agent (the “Services”) for the Company, on a reasonable
“best efforts” basis, in connection with the proposed offer and placement (the
“Offering”) by the Company of its Securities (as defined Section 3 of this
Agreement). The Company expressly acknowledges and agrees that Dawson’s
obligations hereunder are on a reasonable “best efforts” basis only and that the
execution of this Agreement does not constitute a commitment by Dawson to
purchase the Securities and does not ensure the successful placement of the
Securities or any portion thereof or the success of Dawson placing the
Securities.

 

1. Appointment of Dawson James Securities, Inc. as Exclusive Placement Agent.

 

On the basis of the representations, warranties, covenants and agreements of the
Company herein contained, and subject to all the terms and conditions of this
Agreement, the Company hereby appoints the Placement Agent as its exclusive
placement agent in connection with a distribution of its Securities to be
offered and sold by the Company pursuant to a registration statement filed under
the Securities Act of 1933, as amended (the “Securities Act”) on Form S-3 (File
No. 333-225377), and Dawson agrees to act as the Company’s exclusive Placement
Agent. Pursuant to this appointment, the Placement Agent will solicit offers for
the purchase of or attempt to place all or part of the Securities of the Company
in the proposed Offering. Until the final closing or earlier upon termination of
this Agreement pursuant to Section 5 hereof, the Company shall not, without the
prior written consent of the Placement Agent, solicit or accept offers to
purchase the Securities other than through the Placement Agent. The Company
acknowledges that the Placement Agent will act as an agent of the Company and
use its reasonable “best efforts” to solicit offers to purchase the Securities
from the Company on the terms, and subject to the conditions, set forth in the
Prospectus (as defined below). The Placement Agent shall use commercially
reasonable efforts to assist the Company in obtaining performance by each
Purchaser whose offer to purchase Securities has been solicited by the Placement
Agent, but the Placement Agent shall not, except as otherwise provided in this
Agreement, be obligated to disclose the identity of any potential purchaser or
have any liability to the Company in the event any such purchase is not
consummated for any reason. Under no circumstances will the Placement Agent be
obligated to underwrite or purchase any Securities for its own account and, in
soliciting purchases of the Securities, the Placement Agent shall act solely as
an agent of the Company. The Services provided pursuant to this Agreement shall
be on an “agency” basis and not on a “principal” basis.

 

The Placement Agent will solicit offers for the purchase of the Securities in
the Offering at such times and in such amounts as the Placement Agent deems
advisable. The Company shall have the sole right to accept offers to purchase
Securities and may reject any such offer, in whole or in part. The Placement
Agent may retain other brokers or dealers to act as sub-agents on its behalf in
connection with the Offering and may pay any sub-agent a solicitation fee with
respect to any Securities placed by it. The Company and Placement Agent shall
negotiate the timing and terms of the Offering and acknowledge that the Offering
and the provision of Placement Agent services related to the Offering are
subject to market conditions and the receipt of all required related clearances
and approvals.

 

2. Fees; Expenses; Other Arrangements.

 

A. Placement Agent’s Fee. As compensation for services rendered, the Company
shall pay to the Placement Agent in cash by wire transfer in immediately
available funds to an account or accounts designated by the Placement Agent an
amount (the “Placement Fee”) equal to eight percent (8.0%) of the aggregate
gross proceeds received by the Company from the sale of the Securities, at the
closing (the “Closing” and the date on which the Closing occurs, the “Closing
Date”); and the Company shall issue to the Placement Agent or its designees at
the Closing a five-year warrant to purchase such number of shares of common
stock equal to 8.0% of the number of shares of common stock sold at the Closing
at an exercise price equal to $3.64 (i.e., 125% of the price per share of common
stock in the Offering), which warrant shall be exercisable at any time, during
the period commencing 180 days from the commencement of sales in the Offering
(the “Placement Agent Warrant”). The Placement Agent may deduct from the net
proceeds of the Offering payable to the Company on the Closing Date the
Placement Fee set forth herein to be paid by the Company to the Placement Agent.

 



   

 



 

B. Offering Expenses. The Company will be responsible for and will pay all
expenses relating to the Offering, including, without limitation, (a) all filing
fees and expenses relating to the registration of the Securities with the
Commission; (b) all FINRA Public Offering filing fees; (c) all fees and expenses
relating to the listing of the Company’s common stock on the NASDAQ Stock
Market; (d) all fees, expenses and disbursements relating to the registration or
qualification of the Securities under the “blue sky” securities laws of such
states and other jurisdictions as Dawson may reasonably designate (including,
without limitation, all filing and registration fees, and the reasonable fees
and disbursements of “blue sky” counsel, which will be Dawson’s counsel it being
agreed that such fees and expenses of such counsel for such “blue sky” work will
be $5,000); (e) all fees, expenses and disbursements relating to the
registration, qualification or exemption of the Securities under the securities
laws of such foreign jurisdictions as Dawson may reasonably designate; (f) the
costs of all mailing and printing of the Offering documents; (g) transfer and/or
stamp taxes, if any, payable upon the transfer of Securities from the Company to
Investors; (h) the fees and expenses of the Company’s accountants; and (i) “road
show” expenses, diligence expenses, tombstone and lucite memento expenses, and
legal fees of Dawson’s counsel not to exceed in the aggregate $20,000. The
Placement Agent may deduct from the net proceeds of the Offering payable to the
Company on the Closing Date the expenses set forth herein to be paid by the
Company to the Placement Agent, provided, however, that in the event that the
Offering is terminated, the Company agrees to reimburse the Placement Agent to
the extent required by Section 5 hereof.

 

C. Tail Financing. The Placement Agent shall be entitled to fees per Section
2.A. of this Agreement with respect to any public or private offering or other
financing or capital-raising transaction of any kind (“Tail Financing”) to the
extent that such Tail Financing is provided to the Company by any investors that
the Placement Agent has introduced to the Company during the term of the
Placement Agent’s engagement for the Offering, as well as any investors that
participated in the Offering, if such Tail Financing is consummated within 90
days following completion of the Offering. For the avoidance of doubt, any
capital raised with respect to the securities issued by the Company in the
Company’s January 2020 private placements shall not be deemed Tail Financing.

 

3. Description of the Offering.

 

The Securities to be offered directly to various investors (each, an “Investor”
or “Purchaser” and, collectively, the “Investors” or the “Purchasers”) in the
Offering shall consist of a combination of (i) one share of the Company’s common
stock (“Common Stock” or “Shares”); and (ii) warrants to purchase a share of
Common Stock at an exercise price of $2.782 per whole share (the “Warrants”).
The Common Stock and the Warrants will be sold as units (the “Units”, with each
Unit consisting of one Share and a Warrant to purchase a Share). The purchase
price for one Unit shall be $2.91 per Unit (the “Unit Purchase Price”). The
Common Stock and Warrants shall be referred to as the “Securities”. If the
Company shall default in its obligations to deliver Securities to a Purchaser
whose offer it has accepted and who has tendered payment, the Company shall
indemnify and hold the Placement Agent harmless against any loss, claim, damage
or expense arising from or as a result of such default by the Company under this
Agreement.

 

4. Delivery and Payment; Closing.

 

Settlement of the Securities purchased by an Investor shall be made by 5:00 p.m.
on the Closing Date by wire transfer in federal (same day) funds, payable to the
order of the Company against delivery of the Securities. On the Closing Date,
the Shares and Warrants to which the Closing relates shall be delivered through
such means as the parties may hereafter agree. The Securities shall be
registered in such name or names and in such authorized denominations as the
Placement Agent may request in writing at least one Business Day prior to the
Closing Date. The term “Business Day” means any day other than a Saturday, a
Sunday or a legal holiday or a day on which banking institutions are authorized
or obligated by law to close in New York, New York.

 

 2 

 

 

The Closing shall occur at such place as shall be agreed upon by the Placement
Agent and the Company. In the absence of an agreement to the contrary, each
Closing shall take place at the offices of Schiff Hardin LLP, 901 K Street, NW,
Suite 700, Washington, DC 20001. Deliveries of the documents with respect to the
purchase of the Securities, if any, shall be made at the offices of Schiff
Hardin, LLP, 901 K Street, NW, Suite 700, Washington, DC 20001 on the Closing
Date. All actions taken at a Closing shall be deemed to have occurred
simultaneously.

 

5. Term and Termination of Agreement.

 

The term of this Agreement will commence upon the execution of this Agreement
and will terminate at the earlier of the Closing of the Offering or 11:59 p.m.
(New York Time) on the fifth Business Day after the date hereof. Notwithstanding
anything to the contrary contained herein, any provision in this Agreement
concerning or relating to confidentiality, indemnification, contribution,
advancement, the Company’s representations and warranties and the Company’s
obligations to pay fees and reimburse expenses will survive any expiration or
termination of this Agreement. If any condition specified in Section 8 is not
satisfied when and as required to be satisfied, this Agreement may be terminated
by the Placement Agent by notice to the Company at any time on or prior to a
Closing Date, which termination shall be without liability on the part of any
party to any other party, except that those portions of this Agreement specified
in Section 19 shall at all times be effective and shall survive such
termination. Notwithstanding anything to the contrary in this Agreement, in the
event that this Agreement shall not be carried out for any reason whatsoever,
within the time specified herein or any extensions thereof pursuant to the terms
herein, the Company shall be obligated to pay to the Placement Agent the
expenses provided for in Section 2.B. above and upon demand the Company shall
pay the full amount thereof to the Placement Agent.

 

6. Permitted Acts.

 

Nothing in this Agreement shall be construed to limit the ability of the
Placement Agent, its officers, directors, employees, agents, associated persons
and any individual or entity “controlling,” controlled by,” or “under common
control” with the Placement Agent (as those terms are defined in Rule 405 under
the Securities Act) to conduct its business including without limitation the
ability to pursue, investigate, analyze, invest in, or engage in investment
banking, financial advisory or any other business relationship with any
individual or corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or subdivision thereof) or other entity of any kind.

 

7. Representations, Warranties and Covenants of the Company.

 

As of the date and time of the execution of this Agreement, the Closing Date and
the Initial Sale Time (as defined herein), the Company represents, warrants and
covenants to the Placement Agent, other than as disclosed in any of its filings
with the Securities and Exchange Commission (the “Commission”), that:

 

A. Registration Matters.

 

  i. The Company has filed with the Commission a registration statement on Form
S-3 (File No. 333-225377) including a related prospectus, for the registration
of certain securities (the “Shelf Securities”), including the Shares under the
Securities Act, and the rules and regulations thereunder (the “Securities Act
Regulations”). The registration statement has been declared effective under the
Securities Act by the Commission. The “Registration Statement,” as of any time,
means such registration statement as amended by any post-effective amendments
thereto to such time, including the exhibits and any schedules thereto at such
time, the documents incorporated or deemed to be incorporated by reference
therein at such time pursuant to Form S-3 under the Securities Act and the
documents otherwise deemed to be a part thereof as of such time pursuant to Rule
430A (“Rule 430A”) or Rule 430B under the Securities Act Regulations (“Rule
430B”); provided, however, that the “Registration Statement” without reference
to a time means such registration statement as amended by any post-effective
amendments thereto as of the time of the first contract of sale for the Shares,
which time shall be considered the “new effective date” of such registration
statement with respect to the Shares within the meaning of paragraph (f)(2) of
Rule 430B, including the exhibits and schedules thereto as of such time, the
documents incorporated or deemed incorporated by reference therein at such time
pursuant to Form S-3 under the Securities Act and the documents otherwise deemed
to be a part thereof as of such time pursuant to Rule 430A or Rule 430B. Any
registration statement filed pursuant to Rule 462(b) of the Securities Act
Regulations is hereinafter called the “Rule 462(b) Registration Statement,” and
after such filing the term “Registration Statement” shall include the Rule
462(b) Registration Statement. The prospectus covering the Shelf Securities in
the form first used to confirm sales of the Shares (or in the form first made
available to the Placement Agent by the Company to meet requests of purchasers
pursuant to Rule 173 under the Securities Act) is hereinafter referred to as the
“Base Prospectus.” The Base Prospectus, as supplemented by the prospectus
supplement specifically related to the Shares in the form first used to confirm
sales of the Shares (or in the form first made available to the Placement Agent
by the Company to meet requests of purchasers pursuant to Rule 173 under the
Securities Act), is hereinafter referred to, collectively, as the “Prospectus,”
and the term “Preliminary Prospectus” means any preliminary form of the
Prospectus, including any preliminary prospectus supplement specifically related
to the Shares filed with the Commission by the Company with the consent of the
Placement Agent.

 

 3 

 

 



  ii. All references in this Agreement to financial statements and schedules and
other information which is “contained,” “included” or “stated” (or other
references of like import) in the Registration Statement, any Preliminary
Prospectus or the Prospectus shall be deemed to include all such financial
statements and schedules and other information incorporated or deemed
incorporated by reference in the Registration Statement, such Preliminary
Prospectus or the Prospectus, as the case may be, prior to the execution and
delivery of this Agreement; and all references in this Agreement to amendments
or supplements to the Registration Statement, any Preliminary Prospectus or the
Prospectus shall be deemed to include the filing of any document under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations thereunder (the “Exchange Act Regulations”), incorporated or
deemed to be incorporated by reference in the Registration Statement, such
Preliminary Prospectus or the Prospectus, as the case may be, at or after the
execution and delivery of this Agreement.         iii. The term “Disclosure
Package” means (i) the Preliminary Prospectus, as most recently amended or
supplemented immediately prior to the Initial Sale Time (as defined herein),
(ii) the Issuer Free Writing Prospectuses (as defined below), if any, identified
in Schedule I hereto, and (iii) any other Free Writing Prospectus (as defined
below) that the parties hereto shall hereafter expressly agree to treat as part
of the Disclosure Package.         iv. The term “Issuer Free Writing Prospectus”
means any issuer free writing prospectus, as defined in Rule 433 of the
Securities Act Regulations. The term “Free Writing Prospectus” means any free
writing prospectus, as defined in Rule 405 of the Securities Act Regulations.  
      v. Neither the Company nor any of the Subsidiaries (as defined herein),
nor any of their respective affiliates, officers, directors or, to the Company’s
knowledge, any beneficial owner of 5% or more of the Company’s equity
securities, (i) is required to register as a “broker” or “dealer” in accordance
with the provisions of the Exchange Act or the Exchange Act Regulations, or (ii)
has any direct or indirect affiliation or association with any member firm of
Financial Industry Regulatory Authority, Inc. (“FINRA”) (as determined in
accordance with the rules and regulations of FINRA).         vi. Any Preliminary
Prospectus when filed with the Commission, and the Registration Statement as of
each effective date and as of the date hereof, complied or will comply, and the
Prospectus and any further amendments or supplements to the Registration
Statement, any Preliminary Prospectus or the Prospectus will, when they become
effective or are filed with the Commission, as the case may be, comply, in all
material respects, with the requirements of the Securities Act and the
Securities Act Regulations; and the documents incorporated by reference in the
Registration Statement, any Preliminary Prospectus or the Prospectus complied,
and any further documents so incorporated will comply, when filed with the
Commission, in all material respects to the requirements of the Exchange Act and
Exchange Act Regulations.         vii. The issuance by the Company of the Shares
has been registered under the Securities Act. The Shares will be issued pursuant
to the Registration Statement and each of the Shares will be freely transferable
and freely tradable by each of the Investors without restriction, unless
otherwise restricted by applicable law or regulation. The Company is eligible to
use Form S-3 under the Securities Act and it meets the transaction requirements
with respect to the aggregate market value of the Shares being sold pursuant to
this offering.

 

 4 

 

 



B. Stock Exchange Listing. The Warrant Shares and Common Stock are approved for
listing on the NASDAQ Capital Market (the “Exchange”) and the Company has taken
no action designed to, or likely to have the effect of, delisting the shares of
Common Stock from the Exchange, nor has the Company received any notification
that the Exchange is contemplating terminating such listing, except as disclosed
in the SEC Reports (as defined below).

 

C. No Stop Orders, etc. Neither the Commission nor, to the Company’s knowledge,
any state regulatory authority has issued any order preventing or suspending the
use of the Registration Statement, any Preliminary Prospectus or the Prospectus
or has instituted or, to the Company’s knowledge, threatened to institute, any
proceedings with respect to such an order. The Company has complied with each
request (if any) from the Commission for additional information.

 

D. Subsidiaries. The Company has no subsidiaries.

 

E. Disclosures in Registration Statement.

 

  i. Compliance with Securities Act and 10b-5 Representation.

 

(a) Each of the Registration Statement and any post-effective amendment thereto,
at the time it became effective, complied in all material respects with the
requirements of the Securities Act and the Securities Act Regulations. The
Preliminary Prospectus and the Prospectus, at the time each was or will be filed
with the Commission, complied or will comply in all material respects with the
requirements of the Securities Act and the Securities Act Regulations. The
Preliminary Prospectus delivered to the Placement Agent for use in connection
with this Offering and the Prospectus was or will be identical to the
electronically transmitted copies thereof filed with the Commission pursuant to
EDGAR, except to the extent permitted by Regulation S-T.

 

(b) Neither the Registration Statement nor the Preliminary Prospectus as of 8:00
a.m. (Eastern time) on the date of this Agreement (the “Initial Sale Time”), at
the Closing Date, contained, contains or will contain an untrue statement of a
material fact or omitted, omits or will omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;
provided, however, that this representation and warranty shall not apply to
statements made or statements omitted in reliance upon and in conformity with
written information furnished to the Company with respect to the Placement Agent
by the Placement Agent expressly for use in the Registration Statement or any
amendment thereof or supplement thereto. The parties acknowledge and agree that
such information provided by or on behalf of any Placement Agent consists solely
of the following disclosure contained in the following paragraphs in the “Plan
of Distribution” section of the Prospectus: (i) the name of the Placement Agent,
and (ii) the information under the subsection “Fees and Expenses” (the
“Placement Agent’s Information”).

 

(c) The Disclosure Package, as of the Initial Sale Time and at the Closing Date,
did not, does not and will not include an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
and each Issuer Free Writing Prospectus does not conflict with the information
contained in the Registration Statement, any Preliminary Prospectus, or the
Prospectus, and each such Issuer Free Writing Prospectus, as supplemented by and
taken together with the Preliminary Prospectus as of the Initial Sale Time, did
not include an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to statements made or
statements omitted in reliance upon and in conformity with written information
furnished to the Company with respect to the Placement Agent by the Placement
Agent expressly for use in the Registration Statement, the Preliminary
Prospectus or the Prospectus or any amendment thereof or supplement thereto. The
parties acknowledge and agree that such information provided by or on behalf of
any Placement Agent consists solely of the Placement Agent’s Information; and



 



 5 

 

 



(d) Neither the Prospectus nor any amendment or supplement thereto, as of its
issue date, at the time of any filing with the Commission pursuant to Rule
424(b), at the Closing Date, included, includes or will include an untrue
statement of a material fact or omitted, omits or will omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to the Placement Agent’s
Information.

 

  ii. Disclosure of Agreements. The agreements and documents described in the
Registration Statement, the Disclosure Package and the Prospectus conform in all
material respects to the descriptions thereof contained therein and there are no
agreements or other documents required by the Securities Act and the Securities
Act Regulations to be described in the Registration Statement, the Disclosure
Package and the Prospectus or to be filed with the Commission as exhibits to the
Registration Statement, that have not been so described or filed. Each agreement
or other instrument (however characterized or described) to which the Company is
a party or by which it is or may be bound or affected and (i) that is referred
to in the Registration Statement, the Disclosure Package and the Prospectus, and
(ii) is material to the Company’s business, has been duly authorized and validly
executed by the Company, is in full force and effect in all material respects
and is enforceable against the Company and, to the Company’s knowledge, the
other parties thereto, in accordance with its terms, except (x) as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors’ rights generally, (y) as enforceability of any
indemnification or contribution provision may be limited under the federal and
state securities laws, and (z) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to the equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought. None of such agreements or instruments has been assigned by the
Company, and neither the Company nor, to the Company’s knowledge, any other
party is in default thereunder and, to the Company’s knowledge, no event has
occurred that, with the lapse of time or the giving of notice, or both, would
constitute a default thereunder, except as disclosed in the Registration
Statement, the Disclosure Package and the Prospectus. To the Company’s
knowledge, performance by the Company of the material provisions of such
agreements or instruments will not result in a violation of any existing
applicable law, rule, regulation, judgment, order or decree of any governmental
agency or court, domestic or foreign, having jurisdiction over the Company or
any of its assets or businesses (each, a “Governmental Entity”), including,
without limitation, those relating to environmental laws and regulations.      
  iii. Prior Securities Transactions. For the past two completed fiscal years
through the date hereof, no securities of the Company have been sold by the
Company or, to the Company’s knowledge, by or on behalf of, or for the benefit
of, any person or persons controlling, controlled by or under common control
with the Company, except as disclosed in the Registration Statement, the
Disclosure Package and the Preliminary Prospectus or, with respect to parties
other than the Company, other filings by such other persons with the Commission.
        iv. Regulations. The disclosures in the Registration Statement, the
Disclosure Package and the Prospectus concerning the effects of federal, state,
local and all foreign regulation on the Offering and the Company’s business as
currently contemplated are correct in all material respects and no other such
regulations are required to be disclosed in the Registration Statement, the
Disclosure Package and the Prospectus which are not so disclosed.         v.
Changes After Dates in Registration Statement.

 

(a) No Material Adverse Change. Since the respective dates as of which
information is given in the Registration Statement, the Disclosure Package and
the Prospectus, except as otherwise specifically stated therein: (i) there has
been no material adverse change in the financial position or results of
operations of the Company, nor any change or development that, singularly or in
the aggregate, would involve a material adverse change, in or affecting the
condition (financial or otherwise), results of operations, business, assets or
prospects of the Company (a “Material Adverse Change”); (ii) there have been no
material transactions entered into by the Company, other than as contemplated
pursuant to this Agreement; and (iii) no officer or director of the Company has
resigned from any position with the Company.

 

 6 

 

 

(b) Recent Securities Transactions, etc. Subsequent to the respective dates as
of which information is given in the Registration Statement, the Disclosure
Package and the Prospectus, and except as may otherwise be indicated or
contemplated herein or disclosed in the Registration Statement, the Disclosure
Package and the Prospectus, the Company has not: (i) issued any securities
(other than (i) grants under any stock compensation plan and (ii) shares of
common stock issued upon exercise or conversion of option, warrants or
convertible securities described in the Registration Statement, the Disclosure
Package and the Prospectus) or incurred any liability or obligation, direct or
contingent, for borrowed money; or (ii) declared or paid any dividend or made
any other distribution on or in respect to its capital stock.

 

F. Independent Accountants. To the knowledge of the Company, Haynie & Company
and Pritchett, during such time as such firm was engaged by the Company
(collectively, the “Auditors”), has been an independent registered public
accounting firm as required by the Securities Act and the Securities Act
Regulations and the Public Company Accounting Oversight Board. During such time
period in which the Auditors served as the Company’s independent registered
public accounting firm the Auditors did not or have not, during the periods
covered by the financial statements included in the Registration Statement, the
Disclosure Package and the Prospectus, provided to the Company any non-audit
services, as such term is used in Section 10A(g) of the Exchange Act.

 

G. SEC Reports; Financial Statements, etc. In the past twelve months, the
Company has complied in all material respects with requirements to file all
reports, schedules, forms, statements and other documents required to be filed
by it under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Reports”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal year-end audit adjustments that are not expected
to be material in the aggregate. The financial statements, including the notes
thereto and supporting schedules included in the Registration Statement, the
Disclosure Package and the Prospectus, fairly present in all material respects
the financial position and the results of operations of the Company at the dates
and for the periods to which they apply; and such financial statements have been
prepared in conformity with GAAP, consistently applied throughout the periods
involved (provided that unaudited interim financial statements are subject to
year-end audit adjustments that are not expected to be material in the aggregate
and do not contain all footnotes required by GAAP); and the supporting schedules
included in the Registration Statement present fairly in all material respects
the information required to be stated therein. Except as included therein, no
historical or pro forma financial statements are required to be included in the
Registration Statement, the Disclosure Package or the Prospectus under the
Securities Act or the Securities Act Regulations. The pro forma and pro forma as
adjusted financial information and the related notes, if any, included in the
Registration Statement, the Disclosure Package and the Prospectus have been
properly compiled and prepared in all material respects in accordance with the
applicable requirements of the Securities Act and the Securities Act Regulations
and present fairly in all material respects the information shown therein, and
the assumptions used in the preparation thereof are reasonable and the
adjustments used therein are appropriate to give effect to the transactions and
circumstances referred to therein. All disclosures contained in the Registration
Statement, the Disclosure Package or the Prospectus regarding “non-GAAP
financial measures” (as such term is defined by the rules and regulations of the
Commission), if any, comply with Regulation G of the Exchange Act and Item 10 of
Regulation S-K of the Securities Act, to the extent applicable. Each of the
Registration Statement, the Disclosure Package and the Prospectus discloses all
material off-balance sheet transactions, arrangements, obligations (including
contingent obligations), and other relationships of the Company with
unconsolidated entities or other persons that may have a material current or
future effect on the Company’s financial condition, changes in financial
condition, results of operations, liquidity, capital expenditures, capital
resources, or significant components of revenues or expenses. Except as
disclosed in the Registration Statement, the Disclosure Package and the
Prospectus, (a) the Company has not incurred any material liabilities or
obligations, direct or contingent, or entered into any material transactions
other than in the ordinary course of business, (b) the Company has not declared
or paid any dividends or made any distribution of any kind with respect to its
capital stock, (c) there has not been any change in the capital stock of the
Company (other than (i) grants under any stock compensation plan and (ii) shares
of common stock issued upon exercise or conversion of option, warrants or
convertible securities described in the Registration Statement, the Disclosure
Package and the Prospectus), and (d) there has not been any Material Adverse
Change in the Company’s long-term or short-term debt.

 

 7 

 

 

H. Authorized Capital; Options, etc. The Company had, at the date or dates
indicated in the Registration Statement, the Disclosure Package and the
Prospectus, the duly authorized, issued and outstanding capitalization as set
forth therein. Based on the assumptions stated in the Registration Statement,
the Disclosure Package and the Prospectus, the Company will have on the Closing
Date the adjusted stock capitalization set forth therein. Except as set forth
in, or contemplated by, the Registration Statement, the Disclosure Package and
the Prospectus, on the Effective Date, as of the Initial Sale Time, on the
Closing Date, there will be no stock options (other than stock options granted
or to be granted under the Company’s 2013 Equity Incentive Plan), warrants, or
other rights to purchase or otherwise acquire any authorized, but unissued
shares of Common Stock of the Company or any security convertible or exercisable
into shares of Common Stock of the Company, or any contracts or commitments to
issue or sell shares of Common Stock or any such options, warrants, rights or
convertible securities.

 

I. Valid Issuance of Securities, etc.

 

i. Outstanding Securities. All issued and outstanding securities of the Company
issued prior to the transactions contemplated by this Agreement have been duly
authorized and validly issued and are fully paid and non-assessable; the holders
thereof have no rights of rescission with respect thereto, and are not subject
to personal liability by reason of being such holders; and except as disclosed
in the Registration Statement, the Disclosure Package and the Prospectus, none
of such securities were issued in violation of the preemptive rights of any
holders of any security of the Company or similar contractual rights granted by
the Company. The authorized shares of Common Stock, Company preferred stock and
other outstanding securities conform in all material respects to all statements
relating thereto contained in the Registration Statement, the Disclosure Package
and the Prospectus. The offers and sales of the outstanding shares of Common
Stock were at all relevant times either registered under the Securities Act and
the applicable state securities or “blue sky” laws or, based in part on the
representations and warranties of the purchasers of such shares, exempt from
such registration requirements.

 

ii. Securities Sold Pursuant to this Agreement. The Common Stock, the Warrants,
the Warrant Shares, and the Placement Agent Warrants have been duly authorized
for issuance and sale and, when issued and paid for, will be validly issued,
fully paid and non-assessable; the holders thereof are not and will not be
subject to personal liability by reason of being such holders; the Common Stock,
the Warrants, the Warrant Shares, and the Placement Agent Warrants are not and
will not be subject to the preemptive rights of any holders of any security of
the Company or similar contractual rights granted by the Company. All corporate
action required to be taken for the authorization, issuance and sale of the
Common Stock, Warrants, the Warrant Shares, and the Placement Agent Warrants has
been duly and validly taken; the shares of Common Stock underlying the Placement
Agent Warrants have been duly authorized and reserved for issuance by all
necessary corporate action on the part of the Company and when paid for, if
applicable, and issued in accordance with the Warrants or Placement Agent
Warrants, such Warrant Shares or Placement Agent Warrants will be validly
issued, fully paid and non-assessable. The Shares and Placement Agent Warrants
conform in all material respects to all statements with respect thereto
contained in the Registration Statement, the Disclosure Package and the
Prospectus.

 

 8 

 

 

J. Registration Rights of Third Parties. Except as set forth in the Registration
Statement, the Disclosure Package, and the Prospectus, no holders of any
securities of the Company or any rights exercisable for or convertible or
exchangeable into securities of the Company have the right to require the
Company to register any such securities of the Company under the Securities Act
or to include any such securities in a registration statement to be filed by the
Company (except for any such rights that have been waived).

 

K. Validity and Binding Effect of Agreements. This Agreement, the Placement
Agent Warrant, and each warrant agreement representing the Warrants to be
delivered to each Investor in the Offering each has been duly and validly
authorized by the Company, and, when executed and delivered, will constitute,
the valid and binding agreement of the Company, enforceable against the Company
in accordance with its respective terms, except: (i) as such enforceability may
be limited by bankruptcy, insolvency, reorganization or similar laws affecting
creditors’ rights generally; (ii) as enforceability of any indemnification or
contribution provision may be limited under the federal and state securities
laws; and (iii) that the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to the equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.

 

L. No Conflicts, etc. The execution, delivery and performance by the Company of
this Agreement, the Placement Agent Warrant, and each warrant agreement
representing the Warrants to be delivered to each Investor in the Offering, and
all ancillary documents, the consummation by the Company of the transactions
herein and therein contemplated and the compliance by the Company with the terms
hereof and thereof do not and will not, with or without the giving of notice or
the lapse of time or both: (i) result in a material breach of, or conflict with
any of the terms and provisions of, or constitute a material default under, or
result in the creation, modification, termination or imposition of any lien,
charge or encumbrance upon any property or assets of the Company pursuant to the
terms of any agreement or instrument to which the Company is a party; (ii)
result in any violation of the provisions of the Company’s Articles of
Incorporation (as the same may be amended or restated from time to time, the
“Charter”) or the by-laws of the Company (as the same may be amended or restated
from time to time, the “Bylaws”); or (iii) violate any existing applicable law,
rule, regulation, judgment, order or decree of any Governmental Entity or by any
foreign, federal, state or local regulatory authority, except violations that
would not reasonably be expected to have a Material Adverse Change.

 

M. Regulatory. Except as described in the Registration Statement, the Disclosure
Package and the Prospectus or as would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Change: (i) the Company
is and has been in material compliance with statutes, laws, ordinances, rules
and regulations applicable to the Company (collectively, “Applicable Laws”);
(iii) the Company possesses all licenses, certificates, approvals, clearances,
consents, authorizations, qualifications, registrations, permits, and
supplements or amendments thereto required by any such Applicable Laws and/or to
carry on its businesses as now conducted (“Authorizations”) and such
Authorizations are valid and in full force and effect and the Company is not in
violation of any term of any such Authorizations; (iv) the Company has not
received notice of any claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from any Governmental Entity or third
party alleging that any product, operation or activity is in violation of any
Applicable Laws or Authorizations or has any knowledge that any such
Governmental Entity or third party is considering any such claim, litigation,
arbitration, action, suit, investigation or proceeding, nor, to the best of the
Company’s knowledge, has there been any material noncompliance with or violation
of any Applicable Laws by the Company that could reasonably be expected to
require the issuance of any such communication or result in an investigation,
corrective action, or enforcement action by any Governmental Entity; (v) the
Company has not received notice that any Governmental Entity has taken, is
taking or intends to take action to limit, suspend, modify or revoke any
Authorizations or has any knowledge that any such Governmental Entity has
threatened or is considering such action; and (vi) the Company has filed,
obtained, maintained or submitted all reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments as
required by any Applicable Laws or Authorizations and that all such reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments were complete, correct and not misleading on the date
filed (or were corrected or supplemented by a subsequent submission). Neither
the Company nor, to the Company’s knowledge, any of its directors, officers,
employees or agents has been convicted of any crime under any Applicable Laws.

 

 9 

 

 

N. No Defaults; Violations. No material default exists in the due performance
and observance of any term, covenant or condition of any material license,
contract, indenture, mortgage, deed of trust, note, loan or credit agreement, or
any other agreement or instrument evidencing an obligation for borrowed money,
or any other material agreement or instrument to which the Company is a party or
by which the Company may be bound or to which any of the properties or assets of
the Company is subject. The Company is not (i) in violation of any term or
provision of its Charter or Bylaws, or (ii) in violation of any franchise,
license, permit, applicable law, rule, regulation, judgment or decree of any
Governmental Entity applicable to the Company, except violations that would not
reasonably be expected to have a Material Adverse Change.

 

O. Corporate Power; Licenses; Consents.

 

i. Except as described in the Registration Statement, the Disclosure Package and
the Prospectus, the Company has all requisite corporate power and authority, and
has all necessary authorizations, approvals, orders, licenses, certificates and
permits of and from all governmental regulatory officials and bodies that it
needs as of the date hereof to conduct its business purpose as described in the
Registration Statement, the Disclosure Package and the Prospectus.

 

ii. The Company has all corporate power and authority to enter into this
Agreement and to carry out the provisions and conditions hereof, and all
consents, authorizations, approvals and orders required in connection therewith
have been obtained. No consent, authorization or order of, and no filing with,
any court, government agency or other body is required for the valid issuance,
sale and delivery of the Common Stock, Warrants, Warrant Shares, or Placement
Agent Warrants, and the consummation of the transactions and agreements
contemplated by this Agreement and as contemplated by the Registration
Statement, the Disclosure Package and the Prospectus, except with respect to
applicable federal and state securities laws and the rules and regulations of
the Financial Industry Regulatory Authority, Inc. (“FINRA”).

 

P. Litigation; Governmental Proceedings. There is no material action, suit,
proceeding, inquiry, arbitration, investigation, litigation or governmental
proceeding pending or, to the Company’s knowledge, threatened against, or
involving the Company or, to the Company’s knowledge, any executive officer or
director which has not been disclosed in the Registration Statement, the
Disclosure Package and the Prospectus or in connection with the Company’s
listing application for the additional listing of the Common Stock and Warrant
Shares on the Exchange.

 

Q. Good Standing. The Company has been duly organized and is validly existing as
a corporation and is in good standing under the laws of the State of Nevada as
of the date hereof, and is duly qualified to do business and is in good standing
in each other jurisdiction in which its ownership or lease of property or the
conduct of business requires such qualification, except where the failure to
qualify, singularly or in the aggregate, would not have or reasonably be
expected to result in a Material Adverse Change.

 

R. Insurance. The Company carries or is entitled to the benefits of insurance,
with, to the Company’s knowledge, reputable insurers, and in such amounts and
covering such risks which the Company believes are reasonably adequate, and all
such insurance is in full force and effect. The Company has no reason to believe
that it will not be able (i) to renew its existing insurance coverage as and
when such policies expire or (ii) to obtain comparable coverage from similar
institutions as may be necessary or appropriate to conduct its business as now
conducted and at a cost that would not result in a Material Adverse Change.

 

S. Transactions Affecting Disclosure to FINRA.

 

i. Finder’s Fees. There are no claims, payments, arrangements, agreements or
understandings relating to the payment of a finder’s, consulting or origination
fee by the Company or any executive officer or director of the Company (each an,
“Insider”) with respect to the sale of the Securities hereunder or any other
arrangements, agreements or understandings of the Company or, to the Company’s
knowledge, any of its stockholders that may affect the Placement Agent’s
compensation, as determined by FINRA.

 

 10 

 

 

ii. Payments Within Twelve (12) Months. The Company has not made any direct or
indirect payments (in cash, securities or otherwise) to: (i) any person, as a
finder’s fee, consulting fee or otherwise, in consideration of such person
raising capital for the Company or introducing to the Company persons who raised
or provided capital to the Company; (ii) any FINRA member; or (iii) any person
or entity that has any direct or indirect affiliation or association with any
FINRA member, within the twelve (12) months prior to the date hereof, other than
(A) the payment to the Placement Agent as provided hereunder in connection with
the Offering, and (B) other payments to the Placement Agent and other placements
agents or underwriters under other engagement letters.

 

iii. Use of Proceeds. None of the net proceeds of the Offering will be paid by
the Company to any participating FINRA member or its affiliates, except as
specifically authorized herein.

 

iv. FINRA Affiliation. There is no (i) officer or director of the Company, (ii)
to the Company’s knowledge, beneficial owner of 5% or more of any class of the
Company’s securities or (iii) to the Company’s knowledge, beneficial owner of
the Company’s unregistered equity securities which were acquired during the
180-day period immediately preceding the filing of the Registration Statement
that is an affiliate or associated person of a FINRA member participating in the
Offering (as determined in accordance with the rules and regulations of FINRA).

 

T. Foreign Corrupt Practices Act. Neither the Company nor, to the Company’s
knowledge, any director, officer, agent, employee or affiliate of the Company or
any other person acting on behalf of the Company, has, directly or indirectly,
given or agreed to give any money, gift or similar benefit (other than legal
price concessions to customers in the ordinary course of business) to any
customer, supplier, employee or agent of a customer or supplier, or official or
employee of any Governmental Entity or any political party or candidate for
office (domestic or foreign) or other person who was, is, or may be in a
position to help or hinder the business of the Company (or assist it in
connection with any actual or proposed transaction) that (i) might subject the
Company to any damage or penalty in any civil, criminal or governmental
litigation or proceeding, (ii) if not given in the past, might have had a
Material Adverse Change or (iii) if not continued in the future, might adversely
affect the assets, business, operations or prospects of the Company. The Company
has taken reasonable steps to ensure that its accounting controls and procedures
are sufficient to cause the Company to comply in all material respects with the
Foreign Corrupt Practices Act of 1977, as amended.

 

U. Compliance with OFAC. Neither of the Company nor, to the Company’s knowledge,
any director, officer, agent, employee or affiliate of the Company or any other
person acting on behalf of the Company, is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”), and the Company will not, directly or
indirectly, use the proceeds of the Offering hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.

 

V. Money Laundering Laws. The operations of the Company are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all applicable jurisdictions,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any Governmental
Entity (collectively, the “Money Laundering Laws”); and no action, suit or
proceeding by or before any Governmental Entity involving the Company with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Company, threatened.

 

W. Officers’ Certificate. Any certificate signed by any duly authorized officer
of the Company and delivered to you or to Placement Agent Counsel shall be
deemed a representation and warranty by the Company to the Placement Agent as to
the matters covered thereby.

 

X. Related Party Transactions. There are no business relationships or related
party transactions involving the Company or any other person required to be
described in the Registration Statement, the Disclosure Package and the
Prospectus that have not been described as required.

 

 11 

 

 

Y. Board of Directors. The qualifications of the persons serving as board
members and the overall composition of the board comply with the Exchange Act,
the Exchange Act Regulations, the Sarbanes-Oxley Act of 2002 and the rules
promulgated thereunder (the “Sarbanes-Oxley Act”) applicable to the Company and
the listing rules of the Exchange. At least one member of the Audit Committee of
the Board of Directors of the Company qualifies as an “audit committee financial
expert,” as such term is defined under Regulation S-K and the listing rules of
the Exchange. In addition, at least a majority of the persons serving on the
Board of Directors qualify as “independent,” as defined under the listing rules
of the Exchange.

 

Z. Sarbanes-Oxley Compliance.

 

i. The Company has developed and currently maintains disclosure controls and
procedures that will comply with Rule 13a-15 or 15d-15 under the Exchange Act
Regulations applicable to it, and such controls and procedures are effective to
ensure that all material information concerning the Company will be made known
on a timely basis to the individuals responsible for the preparation of the
Company’s Exchange Act filings and other public disclosure documents.

 

ii. The Company is, or at the Initial Sale Time and on the Closing Date will be,
in material compliance with the provisions of the Sarbanes-Oxley Act applicable
to it, and has implemented or will implement such programs and taken reasonable
steps to ensure the Company’s future compliance (not later than the relevant
statutory and regulatory deadlines therefor) with all of the material provisions
of the Sarbanes-Oxley Act.

 

AA. Accounting Controls. The Company maintains systems of “internal control over
financial reporting” (as defined under Rules 13a-15 and 15d-15 under the
Exchange Act Regulations) that comply in all material respects with the
requirements of the Exchange Act and have been designed by, or under the
supervision of, its principal executive and principal financial officers, or
persons performing similar functions, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with GAAP, including, but not
limited to, internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as disclosed in the Registration Statement, the Disclosure
Package and the Prospectus, the Company is not aware of any material weaknesses
in its internal controls. The Auditors and the Audit Committee of the Board of
Directors of the Company have been advised of: (i) all significant deficiencies
and material weaknesses, if any, in the design or operation of internal controls
over financial reporting which are known to the Company’s management and that
have adversely affected or are reasonably likely to adversely affect the
Company’ ability to record, process, summarize and report financial information;
and (ii) any fraud, if any, known to the Company’s management, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls over financial reporting.

 

BB. No Investment Company Status. The Company is not and, after giving effect to
the Offering and the application of the proceeds thereof as described in the
Registration Statement, the Disclosure Package and the Prospectus, will not be,
required to register as an “investment company,” as defined in the Investment
Company Act of 1940, as amended.

 

CC. No Labor Disputes. No material labor dispute with the employees of the
Company exists or, to the knowledge of the Company, is imminent.

 

 12 

 

 

DD. Intellectual Property Rights. To the Company’s knowledge, the Company has,
or can acquire on reasonable terms, ownership of and/or license to, or otherwise
has the right to use, all inventions, know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures), patents and patent rights trademarks, service marks and
trade names, copyrights, (collectively “Intellectual Property”) material to
carrying on its business as described in the Prospectus. The Company has not
received any correspondence relating to (A) infringement or misappropriation of,
or conflict with, any Intellectual Property of a third party; (B) asserted
rights of others with respect to any Intellectual Property of the Company; or
(C) assertions that any Intellectual Property of the Company is invalid or
otherwise inadequate to protect the interest of the Company, that in each case
(if the subject of any unfavorable decision, ruling or finding), individually or
in the aggregate, would have or would reasonably be expected to have a Material
Adverse Change. There are no third parties who have been able to establish any
material rights to any Intellectual Property, except for the retained rights of
the owners or licensors of any Intellectual Property that is licensed to the
Company. There is no pending or, to the Company’s knowledge, threatened action,
suit, proceeding or claim by others: (A) challenging the validity,
enforceability or scope of any Intellectual Property of the Company or (B)
challenging the Company’s rights in or to any Intellectual Property or (C) that
the Company materially infringes, misappropriates or otherwise violates or
conflicts with any Intellectual Property or other proprietary rights of others.
The Company has complied in all material respects with the terms of each
agreement described in the Registration Statement, Disclosure Package or
Prospectus pursuant to which any Intellectual Property is licensed to the
Company, and all such agreements related to products currently made or sold by
the Company, or to products currently under development, are in full force and
effect. All patents issued in the name of, or assigned to, the Company, and all
patent applications made by or on behalf of the Company (collectively, the
“Company Patents”) have been duly and properly filed. The Company is not aware
of any material information that was required to be disclosed to the United
States Patent and Trademark Office (the “PTO”) but that was not disclosed to the
PTO with respect to any issued Company Patent, or that is required to be
disclosed and has not yet been disclosed in any pending application in the
Company Patents and that would preclude the grant of a patent on such
application. To the Company’s knowledge, the Company is the sole owner of the
Company Patents.

 

EE. Taxes. The Company has filed all returns (as hereinafter defined) required
to be filed with taxing authorities prior to the date hereof or has duly
obtained extensions of time for the filing thereof. The Company has paid all
taxes (as hereinafter defined) shown as due on such returns that were filed and
has paid all taxes imposed on or assessed against the Company, except for such
exceptions as could not be expected, individually or in the aggregate, to have a
Material Adverse Change. The provisions for taxes payable, if any, shown on the
financial statements filed with or as part of the Registration Statement are
sufficient for all accrued and unpaid taxes, whether or not disputed, and for
all periods to and including the dates of such consolidated financial
statements. Except as disclosed in writing to the Placement Agent, (i) no issues
have been raised (and are currently pending) by any taxing authority in
connection with any of the returns or taxes asserted as due from the Company,
and (ii) no waivers of statutes of limitation with respect to the returns or
collection of taxes have been given by or requested from the Company. The term
“taxes” mean all federal, state, local, foreign and other net income, gross
income, gross receipts, sales, use, ad valorem, transfer, franchise, profits,
license, lease, service, service use, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property, windfall profits, customs,
duties or other taxes, fees, assessments or charges of any kind whatever,
together with any interest and any penalties, additions to tax or additional
amounts with respect thereto. The term “returns” means all returns,
declarations, reports, statements and other documents required to be filed in
respect to taxes.

 

FF. Employee Benefit Laws. To the extent applicable, the operations of the
Company and its subsidiaries are and have been conducted at all times in
material compliance with the Employee Retirement Income Security Act of 1974, as
amended, the rules and regulations thereunder and any applicable related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Employee Benefit Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or its subsidiaries
with respect to the Employee Benefit Laws is pending or, to the knowledge of the
Company, threatened.

 

 13 

 

 

GG. Compliance with Laws. The Company: (A) is and at all times has been in
compliance with all Applicable Laws, except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Change; (B) has not
received any correspondence from any Governmental Entity alleging or asserting
noncompliance with any Applicable Laws or any Authorizations; (C) possesses all
material Authorizations and such Authorizations are valid and in full force and
effect and the Company is not in material violation of any term of any such
Authorizations, in each case except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Change; (D) has not
received written notice of any claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any Governmental
Entity or third party alleging that any product operation or activity is in
violation of any Applicable Laws or Authorizations and has no knowledge that any
such Governmental Entity or third party is considering any such claim,
litigation, arbitration, action, suit, investigation or proceeding; (E) has not
received written notice that any Governmental Entity has taken, is taking or
intends to take action to limit, suspend, modify or revoke any Authorizations;
(F) has filed, obtained, maintained or submitted all material reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Applicable Laws or Authorizations
and that all such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments were complete and correct in
all material respects on the date filed (or were corrected or supplemented by a
subsequent submission); and (G) has not, either voluntarily or involuntarily,
initiated, conducted, or issued or caused to be initiated, conducted or issued,
any recall, market withdrawal or replacement, or other notice or action relating
to the alleged lack of safety or efficacy of any product or any alleged product
defect or violation and, to the Company’s knowledge, no third party has
initiated, conducted or intends to initiate any such notice or action.

 

HH. Ineligible Issuer. [Intentionally Omitted.]

 

II. Industry Data. The statistical and market-related data included in each of
the Registration Statement, the Disclosure Package and the Prospectus are based
on or derived from sources that the Company reasonably and in good faith
believes are reliable and accurate or represent the Company’s good faith
estimates that are made on the basis of data derived from such sources.

 

JJ. Forward-Looking Statements. No forward-looking statement (within the meaning
of Section 27A of the Securities Act and Section 21E of the Exchange Act)
contained in the Registration Statement, the Disclosure Package or the
Prospectus has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

 

KK. Margin Securities. The Company owns no “margin securities” as that term is
defined in Regulation U of the Board of Governors of the Federal Reserve System
(the “Federal Reserve Board”), and none of the proceeds of Offering will be
used, directly or indirectly, for the purpose of purchasing or carrying any
margin security, for the purpose of reducing or retiring any indebtedness which
was originally incurred to purchase or carry any margin security or for any
other purpose which might cause any of the shares of Common Stock to be
considered a “purpose credit” within the meanings of Regulation T, U or X of the
Federal Reserve Board.

 

LL. Integration. Neither the Company, nor any of its affiliates, nor any person
acting on its or their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would cause the Offering to be integrated with prior
offerings by the Company for purposes of the Securities Act that would require
the registration of any such securities under the Securities Act.

 

MM. Confidentiality and Non-Competition. To the Company’s knowledge, no
director, officer, key employee or consultant of the Company is subject to any
confidentiality, non-disclosure, non-competition agreement or non-solicitation
agreement with any employer or prior employer that could reasonably be expected
to materially affect his ability to be and act in his respective capacity of the
Company or be expected to result in a Material Adverse Change.

 

NN. Reserved.

 

OO. Reserved.

 

 14 

 

 

8. Conditions of the Obligations of the Placement Agent.

 

The obligations of the Placement Agent hereunder shall be subject to the
accuracy of the representations and warranties on the part of the Company set
forth in Section 7 hereof, in each case as of the date hereof and as of the
Closing Date as though then made, to the timely performance by each of the
Company of its covenants and other obligations hereunder on and as of such
dates, and to each of the following additional conditions:

 

A. Regulatory Matters.

 

i. Effectiveness of Registration Statement; Rule 424 Information. The
Registration Statement is effective on the date of this Agreement, and, on the
Closing Date no stop order suspending the effectiveness of the Registration
Statement or any post-effective amendment thereto has been issued under the
Securities Act, no order preventing or suspending the use of any Preliminary
Prospectus or the Prospectus has been issued and no proceedings for any of those
purposes have been instituted or are pending or, to the Company’s knowledge,
contemplated by the Commission. The Company has complied with each request (if
any) from the Commission for additional information. All filings with the
Commission required by Rule 424 under the Securities Act to have been filed by
the Closing Date, shall have been made within the applicable time period
prescribed for such filing by Rule 424.

 

ii. FINRA Clearance. On or before the Closing Date of this Agreement, the
Placement Agent shall have received clearance from FINRA as to the amount of
compensation allowable or payable to the Placement Agent as described in the
Registration Statement.

 

iii. Exchange Stock Market Clearance. On the Closing Date, the Shares and the
Warrant Shares shall have been approved for listing on the Exchange, subject
only to official notice of issuance.

 

B. Company Counsel Matters.

 

i. On the Closing Date, the Placement Agent may rely on the opinion to be
delivered to the purchasers of the Shares at the Closing.

 

C. Reserved.

 

D. Officers’ Certificates. The Placement Agent may rely on officer’s
certificates to be delivered by the Company to the purchasers of Shares at the
Closing.

 

E. No Material Changes. Prior to and on the Closing Date: (i) there shall have
been no Material Adverse Change or development involving a prospective Material
Adverse Change in the condition or prospects or the business activities,
financial or otherwise, of the Company from the latest dates as of which such
condition is set forth in the Registration Statement, the Disclosure Package and
the Prospectus; (ii) no action, suit or proceeding, at law or in equity, shall
have been pending or threatened against the Company or any affiliates of the
Company before or by any court or federal or state commission, board or other
administrative agency wherein an unfavorable decision, ruling or finding may
materially adversely affect the business, operations, prospects or financial
condition or income of the Company, except as set forth in the Registration
Statement, the Disclosure Package and the Prospectus; (iii) no stop order shall
have been issued under the Securities Act and no proceedings therefor shall have
been initiated or threatened by the Commission; and (iv) the Registration
Statement, the Disclosure Package and the Prospectus and any amendments or
supplements thereto shall contain all material statements which are required to
be stated therein in accordance with the Securities Act and the Securities Act
Regulations and shall conform in all material respects to the requirements of
the Securities Act and the Securities Act Regulations, and neither the
Registration Statement, the Disclosure Package nor the Prospectus nor any
amendment or supplement thereto shall contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

F. Reservation of Common Stock. So long as any Warrants remain outstanding, the
Company shall take all action necessary to at all times have authorized, and
reserved for the purpose of issuance, no less than 100% of the maximum number of
shares of Common Stock issuable upon exercise of the Warrants or the Placement
Agent Warrant.

 

 15 

 

 

G. Delivery of Agreements.

 

(i) Reserved

 

(ii) Warrant Agreements. On the Closing Date, the Company shall have delivered
to the Placement Agent a PDF copy of the Warrant Agreement for each Investor in
the Offering, which originals shall be delivered by the Company via overnight
courier on the following business day.

 

(iii) Placement Agent Warrant. On the Closing Date, the Company shall have
delivered to the Placement Agent executed copies of the Placement Agent’s
Warrants.

 

H. Additional Documents. At the Closing Date, Placement Agent Counsel shall have
been furnished with such documents and opinions as they may require in order to
evidence the accuracy of any of the representations or warranties, or the
fulfillment of any of the conditions, herein contained; and all proceedings
taken by the Company in connection with the issuance and sale of the Securities
as herein contemplated shall be satisfactory in form and substance to the
Placement Agent and Placement Agent Counsel.

 

9. Indemnification and Contribution; Procedures.

 

A. Indemnification of the Placement Agent. The Company agrees to indemnify and
hold harmless the Placement Agent, its affiliates and each person controlling
such Placement Agent (within the meaning of Section 15 of the Securities Act),
and the directors, officers, agents and employees of the Placement Agent, its
affiliates and each such controlling person (the Placement Agent, and each such
entity or person hereafter is referred to as an “Indemnified Person”) from and
against any losses, claims, damages, judgments, assessments, costs and other
liabilities (collectively, the “Liabilities”), and shall reimburse each
Indemnified Person for all fees and expenses (including the reasonable fees and
expenses of counsel for the Indemnified Persons, except as otherwise expressly
provided in this Agreement) (collectively, the “Expenses”) and agrees to advance
payment of such Expenses as they are incurred by an Indemnified Person in
investigating, preparing, pursuing or defending any actions, whether or not any
Indemnified Person is a party thereto, arising out of or based upon any untrue
statement or alleged untrue statement of a material fact contained in (i) the
Registration Statement, the Disclosure Package, the Preliminary Prospectus, the
Prospectus or in any Issuer Free Writing Prospectus (as from time to time each
may be amended and supplemented); (ii) any materials or information provided to
investors by, or with the approval of, the Company in connection with the
marketing of the Offering, including any “road show” or investor presentations
made to investors by the Company (whether in person or electronically); or (iii)
any application or other document or written communication (in this Section 9,
collectively called “application”) executed by the Company or based upon written
information furnished by the Company in any jurisdiction in order to qualify the
Securities under the securities laws thereof or filed with the Commission, any
state securities commission or agency, any national securities exchange; or the
omission or alleged omission therefrom of a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, unless such statement
or omission was made in reliance upon, and in conformity with, the Placement
Agent’s information. The Company also agrees to reimburse each Indemnified
Person for all Expenses as they are incurred in connection with such Indemnified
Person’s enforcement of his or its rights under this Agreement. Each Indemnified
Person is an intended third party beneficiary with the same rights to enforce
the indemnification that each Indemnified Person would have if he was a party to
this Agreement.

 

B. Procedure. Upon receipt by an Indemnified Person of actual notice of an
action against such Indemnified Person with respect to which indemnity may
reasonably be expected to be sought under this Agreement, such Indemnified
Person shall promptly notify the Company in writing; provided that failure by
any Indemnified Person so to notify the Company shall not relieve the Company
from any obligation or liability which the Company may have on account of this
Section 9 or otherwise to such Indemnified Person, except to the extent (and
only to the extent) that its ability to assume the defense is actually impaired
by such failure or delay. The Company shall, if requested by the Placement
Agent, assume the defense of any such action (including the employment of
counsel and reasonably satisfactory to the Placement Agent). Any Indemnified
Person shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Person unless: (i) the Company has
failed promptly to assume the defense and employ counsel for the benefit of the
Placement Agent and the other Indemnified Persons or (ii) such Indemnified
Person shall have been advised that in the opinion of counsel that there is an
actual or potential conflict of interest that prevents (or makes it imprudent
for) the counsel engaged by the Company for the purpose of representing the
Indemnified Person, to represent both such Indemnified Person and any other
person represented or proposed to be represented by such counsel, it being
understood, however, that the Company shall not be liable for the expenses of
more than one separate counsel (together with local counsel), representing the
Placement Agent and all Indemnified persons who are parties to such action. The
Company shall not be liable for any settlement of any action effected without
its written consent (which shall not be unreasonably withheld). In addition, the
Company shall not, without the prior written consent of the Placement Agent,
settle, compromise or consent to the entry of any judgment in or otherwise seek
to terminate any pending or threatened action in respect of which advancement,
reimbursement, indemnification or contribution may be sought hereunder (whether
or not such Indemnified Person is a party thereto) unless such settlement,
compromise, consent or termination (i) includes an unconditional release of each
Indemnified Person, acceptable to such Indemnified Party, from all Liabilities
arising out of such action for which indemnification or contribution may be
sought hereunder and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act, by or on behalf of any Indemnified
Person. The advancement, reimbursement, indemnification and contribution
obligations of the Company required hereby shall be made by periodic payments of
the amount thereof during the course of the investigation or defense, as every
Liability and Expense is incurred and is due and payable, and in such amounts as
fully satisfy each and every Liability and Expense as it is incurred (and in no
event later than 30 days following the date of any invoice therefor).

 

 16 

 

 

C. Indemnification of the Company. The Placement Agent agrees to indemnify and
hold harmless the Company, its directors, its officers who signed the
Registration Statement and persons who control the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act against any
and all Liabilities, but only with respect to untrue statements or omissions, or
alleged untrue statements or omissions made in the Registration Statement, any
Preliminary Prospectus, the Disclosure Package or Prospectus or any amendment or
supplement thereto, in reliance upon, and in strict conformity with, the
Placement Agent’s Information. In case any action shall be brought against the
Company or any other person so indemnified based on any Preliminary Prospectus,
the Registration Statement, the Disclosure Package or Prospectus or any
amendment or supplement thereto, and in respect of which indemnity may be sought
against the Placement Agent, the Placement Agent shall have the rights and
duties given to the Company, and the Company and each other person so
indemnified shall have the rights and duties given to the Placement Agent by the
provisions of Section 9.B. The Company agrees promptly to notify the Placement
Agent of the commencement of any litigation or proceedings against the Company
or any of its officers, directors or any person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, in connection with the issuance and sale of the Securities or
in connection with the Registration Statement, the Disclosure Package, the
Prospectus or any Issuer Free Writing Prospectus, provided, that failure by the
Company so to notify the Placement Agent shall not relieve the Placement Agent
from any obligation or liability which the Placement Agent may have on account
of this Section 9.C. or otherwise to the Company, except to the extent the
Placement Agent is materially prejudiced as a proximate result of such failure..

 

D. Contribution. In the event that a court of competent jurisdiction makes a
finding that indemnity is unavailable to any indemnified person, then each
indemnifying party shall contribute to the Liabilities and Expenses paid or
payable by such indemnified person in such proportion as is appropriate to
reflect (i) the relative benefits to the Company, on the one hand, and to the
Placement Agent and any other Indemnified Person, on the other hand, of the
matters contemplated by this Agreement or (ii) if the allocation provided by the
immediately preceding clause is not permitted by applicable law, not only such
relative benefits but also the relative fault of the Company, on the one hand,
and the Placement Agent and any other Indemnified Person, on the other hand, in
connection with the matters as to which such Liabilities or Expenses relate, as
well as any other relevant equitable considerations; provided that in no event
shall the Company contribute less than the amount necessary to ensure that all
Indemnified Persons, in the aggregate, are not liable for any Liabilities and
Expenses in excess of the amount of commissions actually received by the
Placement Agent pursuant to this Agreement. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company on the one hand
or the Placement Agent on the other and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The Company and the Placement Agent agree that it would not be just
and equitable if contributions pursuant to this subsection (D) were determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to above in this subsection
(D). For purposes of this paragraph, the relative benefits to the Company, on
the one hand, and to the Placement Agent on the other hand, of the matters
contemplated by this Agreement shall be deemed to be in the same proportion as:
(a) the total value received by the Company in the Offering, whether or not such
Offering is consummated, bears to (b) the commissions paid to the Placement
Agent under this Agreement. Notwithstanding the above, no person guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act shall be entitled to contribution from a party who was not guilty
of fraudulent misrepresentation.

 

 17 

 

 

E. Limitation. The Company also agrees that no Indemnified Person shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to the
Company for or in connection with advice or services rendered or to be rendered
by any Indemnified Person pursuant to this Agreement, the transactions
contemplated thereby or any Indemnified Person’s actions or inactions in
connection with any such advice, services or transactions, except to the extent
that a court of competent jurisdiction has made a finding that Liabilities (and
related Expenses) of the Company have resulted primarily from such Indemnified
Person’s gross negligence or willful misconduct in connection with any such
advice, actions, inactions or services.

 

F. Survival. The advancement, reimbursement, indemnity and contribution
obligations set forth in this Section 9 shall remain in full force and effect
regardless of any termination of, or the completion of any Indemnified Person’s
services under or in connection with, this Agreement. Each Indemnified Person is
an intended third-party beneficiary of this Section 9, and has the right to
enforce the provisions of Section 9 as if he/she/it was a party to this
Agreement.

 

10. Limitation of Dawson’s Liability to the Company.

 

Dawson and the Company further agree that neither Dawson nor any of its
affiliates or any of their respective officers, directors, controlling persons
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act), employees or agents shall have any liability to the Company, its
security holders or creditors, or any person asserting claims on behalf of or in
the right of the Company (whether direct or indirect, in contract or tort, for
an act of negligence or otherwise) for any losses, fees, damages, liabilities,
costs, expenses or equitable relief arising out of or relating to this Agreement
or the Services rendered hereunder, except for losses, fees, damages,
liabilities, costs or expenses that arise out of or are based on any action of
or failure to act by Dawson and that are finally judicially determined to have
resulted solely from the gross negligence or willful misconduct of Dawson.

 

11. Limitation of Engagement to the Company.

 

The Company acknowledges that Dawson has been retained only by the Company, that
Dawson is providing services hereunder as an independent contractor (and not in
any fiduciary or agency capacity) and that the Company’s engagement of Dawson is
not deemed to be on behalf of, and is not intended to confer rights upon, any
shareholder, owner or partner of the Company or any other person not a party
hereto as against Dawson or any of its affiliates, or any of its or their
respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act), employees
or agents. Unless otherwise expressly agreed in writing by Dawson, no one other
than the Company is authorized to rely upon any statement or conduct of Dawson
in connection with this Agreement. The Company acknowledges that any
recommendation or advice, written or oral, given by Dawson to the Company in
connection with Dawson’s engagement is intended solely for the benefit and use
of the Company’s management and directors in considering a possible Offering,
and any such recommendation or advice is not on behalf of, and shall not confer
any rights or remedies upon, any other person or be used or relied upon for any
other purpose. Dawson shall not have the authority to make any commitment
binding on the Company. The Company, in its sole discretion, shall have the
right to reject any investor introduced to it by Dawson. If any purchase
agreement and/or related transaction documents are entered into between the
Company and the investors in the Offering, Dawson will be entitled to rely on
the representations, warranties, agreements and covenants of the Company
contained in any such purchase agreement and related transaction documents as if
such representations, warranties, agreements and covenants were made directly to
Dawson by the Company.

 

12. Amendments and Waivers.

 

No supplement, modification or waiver of this Agreement shall be binding unless
executed in writing by the party to be bound thereby. The failure of a party to
exercise any right or remedy shall not be deemed or constitute a waiver of such
right or remedy in the future. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (regardless of whether similar), nor shall any such waiver be deemed or
constitute a continuing waiver unless otherwise expressly provided.

 

 18 

 

 

13. Confidentiality.

 

In the event of the consummation or public announcement of any Offering, Dawson
shall have the right to disclose its participation in such Offering, including,
without limitation, the placement at its cost of “tombstone” advertisements in
financial and other newspapers and journals. Dawson agrees not to use any
confidential information concerning the Company provided to Dawson by the
Company for any purposes other than those contemplated under this Agreement.

 

14. Headings.

 

The headings of the various sections of this Agreement have been inserted for
convenience of reference only and will not be deemed to be part of this
Agreement.

 

15. Counterparts.

 

This Agreement may be executed in one or more counterparts and, if executed in
more than one counterpart, the executed counterparts shall each be deemed to be
an original and all such counterparts shall together constitute one and the same
instrument.

 

16. Severability.

 

In case any provision contained in this Agreement should be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein will not in any way be affected or
impaired thereby.

 

17. Use of Information.

 

The Company will furnish Dawson such written information as Dawson reasonably
requests in connection with the performance of its services hereunder. The
Company understands, acknowledges and agrees that, in performing its services
hereunder, Dawson will use and rely entirely upon such information as well as
publicly available information regarding the Company and other potential parties
to an Offering and that Dawson does not assume responsibility for independent
verification of the accuracy or completeness of any information, whether
publicly available or otherwise furnished to it, concerning the Company or
otherwise relevant to an Offering, including, without limitation, any financial
information, forecasts or projections considered by Dawson in connection with
the provision of its services.

 

18. Absence of Fiduciary Relationship.

 

The Company acknowledges and agrees that: (a) the Placement Agent has been
retained solely to act as Placement Agent in connection with the sale of the
Securities and that no fiduciary, advisory or agency relationship between the
Company and the Placement Agent has been created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether the
Placement Agent has advised or is advising the Company on other matters and that
the Placement Agent owes the Company only those duties and obligations set forth
in this Agreement; (b) the Unit Purchase Price and other terms of the Securities
set forth in this Agreement were established by the Company following
discussions and arms-length negotiations with the Placement Agent and the
Company is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated by this
Agreement; (c) it has been advised that the Placement Agent and its affiliates
are engaged in a broad range of transactions that may involve interests that
differ from those of the Company and that the Placement Agent has no obligation
to disclose such interest and transactions to the Company by virtue of any
fiduciary, advisory or agency relationship; and (d) it has been advised that the
Placement Agent is acting, in respect of the transactions contemplated by this
Agreement, solely for the benefit of the Placement Agent, and not on behalf of
the Company and that the Placement Agents may have interests that differ from
those of the Company. The Company waives to the full extent permitted by
applicable law any claims it may have against the Placement Agent arising from
an alleged breach of fiduciary duty in connection with the Offering.

 

 19 

 

 

19. Survival Of Indemnities, Representations, Warranties, Etc.

 

The respective indemnities, covenants, agreements, representations, warranties
and other statements of the Company and Placement Agent, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Placement Agent, the Company, the Purchasers or any person controlling
any of them and shall survive delivery of and payment for the Securities.
Notwithstanding any termination of this Agreement, including without limitation
any termination pursuant to Section 5, the payment, reimbursement, indemnity,
contribution and advancement agreements contained in Sections 2, 9, 10, and 11,
respectively, and the Company’s covenants, representations, and warranties set
forth in this Agreement shall not terminate and shall remain in full force and
effect at all times. The indemnity and contribution provisions contained in
Section 9 and the covenants, warranties and representations of the Company
contained in this Agreement shall remain operative and in full force and effect
regardless of (i) any termination of this Agreement, (ii) any investigation made
by or on behalf of any Placement Agent, any person who controls any Placement
Agent within the meaning of either Section 15 of the Securities Act or Section
20 of the Exchange Act or any affiliate of any Placement Agent, or by or on
behalf of the Company, its directors or officers or any person who controls the
Company within the meaning of either Section 15 of the Securities Act or Section
20 of the Exchange Act, and (iii) the issuance and delivery of the Securities.

 

20. Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made and to be fully performed
therein. Any disputes that arise under this Agreement, even after the
termination of this Agreement, will be heard only in the state or federal courts
located in the City of New York, State of New York. The parties hereto expressly
agree to submit themselves to the jurisdiction of the foregoing courts in the
City of New York, State of New York. The parties hereto expressly waive any
rights they may have to contest the jurisdiction, venue or authority of any
court sitting in the City and State of New York.

 

21. Notices.

 

All communications hereunder shall be in writing and shall be mailed or hand
delivered and confirmed to the parties hereto as follows:

 

If to the Company:

Sigma Labs, Inc.

3900 Paseo del Sol

Santa Fe, New Mexico 87507

Attention: Chief Executive Officer

 

If to the Placement Agent:

 

Dawson James Securities, Inc.

1 North Federal Highway – 5th Floor

Boca Raton, FL 33432

Attention: Chief Executive Officer

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

22. Miscellaneous.

 

This Agreement shall not be modified or amended except in writing signed by
Dawson and the Company. This Agreement constitutes the entire agreement of
Dawson and the Company, and supersedes any prior agreements, with respect to the
subject matter hereof. If any provision of this Agreement is determined to be
invalid or unenforceable in any respect, such determination will not affect such
provision in any other respect, and the remainder of this Agreement shall remain
in full force and effect. This Agreement may be executed in counterparts
(including facsimile or .pdf counterparts), each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.

 

23. Successors.

 

This Agreement will inure to the benefit of and be binding upon the parties
hereto, and to the benefit of the employees, officers and directors and
controlling persons referred to in Section 9 hereof, and to their respective
successors, and personal representative, and, except as set forth in Section 9
of this Agreement, no other person will have any right or obligation hereunder.

 

24. Partial Unenforceability.

 

The invalidity or unenforceability of any section, paragraph or provision of
this Agreement shall not affect the validity or enforceability of any other
section, paragraph or provision hereof. If any Section, paragraph or provision
of this Agreement is for any reason determined to be invalid or unenforceable,
there shall be deemed to be made such minor changes (and only such minor
changes) as are necessary to make it valid and enforceable.

 

[SIGNATURE PAGE TO FOLLOW]

 

 20 

 

 

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Dawson and the Company, and intending to be legally bound, please
sign in the space provided below, whereupon this letter shall constitute a
binding Agreement as of the date executed.

 

Very truly yours

 

SIGMA LABS, INC.         By: /s/ John Rice   Name: John Rice   Title: President
and CEO         Agreed and accepted as of the date first above written.      
DAWSON JAMES SECURITIES, INC.         By: /s/ Robert Keyser   Name: Robert D.
Keyser, Jr.   Title: Chief Executive Officer  

 

 21 

 

 

SCHEDULE I

 

Issuer General Use Free Writing Prospectuses

 

None.

 

 22 



